Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a semiconductor device comprising: a group III-V barrier layer, disposed on the group III-V body layer in the active region and the isolation region, wherein the group III-V barrier layer comprises a first thickness and a second thickness which are different from each other in the active region: and a recess, disposed in the group III-V barrier layer in the active region as instantly claimed, and in combination with the additional limitations.
Regarding claim 13, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method of fabricating the semiconductor device comprising: forming a first recess and a second recess in the group III-V barrier layer, wherein the first recess and the second recess are in the active region and the isolation region respectively; and depositing a passivation layer at bottoms of the first recess and the second recess, wherein portions of the group III-V barrier layer is disposed under the first recess and the second recess as instantly claimed, and in combination with the additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jose R Diaz/Primary Examiner, Art Unit 2815